Citation Nr: 0639148	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-08 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and G. J.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 12, 
1990, to May 23, 1991.  She had prior and subsequent service 
in the United States Army Reserves.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that denied 
service connection for multiple disabilities, including a 
skin disorder.  

In January 2002 and August 2004, the Board remanded this case 
to the RO for further development of the evidence and for 
procedural reasons.

The veteran was afforded personal hearings before a hearing 
officer at the RO in August 1999 and before the undersigned 
Veterans Law Judge sitting at Cleveland, Ohio in September 
2001 and December 2004.  The transcripts are of record.

By a decision dated in June 2005, the Board granted service 
connection for hair loss and headaches, to include as due to 
an undiagnosed illness, and denied service connection for 
multiple joint pain, claimed as due to an undiagnosed 
illness.  The issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and a skin disorder, to 
include as  due to an undiagnosed illness were remanded to 
the RO for further development.  Service connection for PTSD 
was granted by RO rating action dated in June 2003.  This is 
considered a full grant of the benefit sought on appeal and 
is no longer for appellate consideration.  The only issue 
remaining on appeal is service connection for a skin 
disorder.




FINDING OF FACT

The clinical evidence does not verify that the veteran 
currently has any ratable skin disability.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
to include as the result of an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate this 
claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in January 1998, January 1999, 
June 2002, March 2004 and September 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
her, what information or evidence she could provide in 
support of the claim, and what evidence VA would try to 
obtain on her behalf.  Such notification has fully apprised 
the appellant of the evidence needed to substantiate the 
claim.  She has also been advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  The 
appellant has not been specifically notified regarding the 
criteria for rating any disability or an award of an 
effective date should service connection be granted, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither a rating issue nor an effective date question is now 
before the Board.  Consequently, the Board does not find that 
a remand is necessary in this regard.  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which she [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for a skin 
disorder, to include as due to an undiagnosed illness.  The 
case has been remanded on three occasions for additional 
development, to include VA examination.  Extensive VA 
clinical records have been received and private medical 
evidence has also been associated with the claims folder.  
The appellant presented testimony on personal hearings in 
August 1999, September 2001 and December 2004.  Neither she 
nor her representative has indicated that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that there is no reasonable possibility that 
further assistance from VA would aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue on appeal.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1156 (West 2002 & Supp. 
2005);38 C.F.R. §§ 3.303, 3.306 (2006).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6- 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.317 (2006).  If signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply. VAOPGCPREC 8-98.

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
awarded for medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection. Id

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual Background

The veteran's service medical records show no complaints, 
findings or treatment for any skin symptoms.  Pursuant to the 
filing of her claims, the appellant was afforded a general 
medical examination in May 1998 where she stated that she had 
frequent itching.  She related that she had dry skin that she 
needed lotion to control itching.  Examination of the skin 
disclosed no abnormalities except for scalp alopecia for 
which service connection is in effect.

Private clinical records dated in July 1998 from I. S., M.D., 
show that the appellant was afforded a general physical 
examination where it was noted that no rashes, growths, 
moles, lesions or nodules were observed.  It was reported 
that the skin had normal texture and that there was no 
abnormal pigmentation.

The veteran testified in August 1999 that she had itching and 
a sensation of something crawling under her skin in her lower 
back and legs.  She stated that she had seen a doctor who had 
performed tests but that nothing had been found.

The appellant underwent a VA skin examination in January 2003 
and stated that after leaving Saudi Arabia, she had developed 
a few "splotchy red" rashes and "small reddish blotchy 
areas" with itching.  She related that these were 
intermittently present on the face, body or legs, and had 
happened approximately four or five times, most recently four 
months before.  It was noted that she did not report any 
ulceration, pustules, blistering or exfoliation.  

On physical examination, the examiner stated that no rash was 
identified on the scalp, face, neck, anterior or posterior 
chest, anterior or posterior back, abdominal area, upper or 
lower extremities, or groin or buttocks.  There was no 
evidence of ulceration, exfoliation or crusting.  Multiple 
laboratory tests were ordered.  Following examination, a 
pertinent diagnosis was rendered of intermittent rash by 
history, reported by the veteran.

VA outpatient clinic notes dated between 2003 and 2004 
reflect no treatment for skin symptoms.  On a Persian Gulf 
War Registry physical examination in July 2004, the skin was 
noted to be uniform in color, warm, dry and turgid.  The nail 
beds were pink.  There were a few well delineated moles.  

The veteran presented testimony upon personal hearing in 
December 2004 to the effect that she had rashes and blotches 
that came and went on various areas of her body, but that her 
physician had not been able to determine the cause of her 
symptoms. 

Pursuant to Board remand dated in June 2005, the appellant 
was requested to return authorization to obtain records from 
A. J. W., M.D., whom she identified upon personal hearing in 
December 2004 as having ordered testing in relation to her 
skin disorder.  

In correspondence dated in November 2005, the veteran 
referred to psychiatric disability only, and stated that Dr. 
W. had never treated her for that disorder.  She did not 
mention a skin disorder.

Legal Analysis

The veteran asserts that she now has a skin disorder that is 
of service onset for which service connection should be 
granted.  The Board points out, however, that her service 
medical record show no treatment for complaints or symptoms 
relating to a skin problem.  Additionally, neither private 
nor VA treatment records dating from 1998 reflects treatment 
for a skin disorder other than alopecia for which service 
connection is already in effect.  Although reference to her 
complaint of skin symptoms are recorded on several occasions 
throughout the record, there have been no findings of a skin 
disorder on any of a number of skin examinations the 
appellant has been afforded over the years.  There is no 
clinical evidence of record that corroborates a current 
diagnosis of any skin disability.  

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, in 
the absence of evidence of the claimed disability, the weight 
of the evidence is against the claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau at 143.  The 
Board would also point out in this regard that whether the 
veteran claims service connection on the basis of an 
undiagnosed illness is immaterial because service connection 
requires evidence that establishes that the veteran currently 
has the claimed disability which is not demonstrated in this 
case. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, service connection for a skin disorder, to 
include as due to an undiagnosed illness, must be denied. 38 
U.S.C.A. § 5107(b)  

The Board thus finds that as there is no evidence of any 
currently diagnosed skin disability, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


